Opinion by
Mr. Chief Justice Stebbett,
Plaintiff was injured by the breaking of an iron hanger,— used for holding up shafting in defendant company’s mill,— while he and a fellow workman, named Taylor, were putting the hanger in place. On the trial, the court permitted plaintiff to prove declarations of the superintendent of the mill, — made several days after the occurrence and away from his place of business, — to the effect that the hanger had been condemned, and should not have been put up there, etc. In Ms charge, the learned trial judge commented on tMs testimony, and instructed the jury that if what the superintendent had said in relation to the hanger were true, the plaintiff might recover. In refusing to affirm defendant’s tenth request for instructions recited in the seventh specification, he also said, inter alia: “The great question, gentlemen, in this case, is can you rely with certainty upon the statement of the plaintiff, Ms wife, and daughter, that Mr. Davis, the superintendent, knew that this was imperfect machinery, and that it was before condemned.”
In admitting the declarations of the superintendent of the mill, made in the circumstances disclosed by the testimony of the witnesses, and in afterwards instructing the jury, as he did, in relation thereto, we think there was error. It has been held, in a long line of cases, that admissions made by an agent as to past occurrences, are not competent evidence to affect his principal: Huntingdon etc. Railroad Co. v. Decker, 82 Pa. 119, and cases there cited. Speaking for tMs court, Mr. Justice Mebcub, in that case, said, “ It is a well established rule, that the declarations of an agent, made at the time of the particular transaction winch is the subject of the inquiry, and while acting within the scope of Ms authority, may be given in evidence against Ms principal, as a part of the res gestae. It is equally well settled that the declarations of an agent made after the transaction is fully completed and ended, are not admissible.” *373This principle has been recognized, with approval in subsequent cases including Dampman v. Penna. Railroad Co., 166 Pa. 520. It therefore follows that the first four and the seventh specifications must be sustained.
The learned judge’s answer to defendant’s request for charge recited in the fifth specification is also erroneous, in that it ignores the effect that may have resulted from the possible negligence of Taylor, plaintiff’s fellow workman, in unskillfully and negligently adjusting the set-screws too tightly — so much too tightly that the hanger was thereby broken. This was by no means an unimportant matter^ because there is some testimony tending to show that the hanger was broken in consequence of carelessly and improperly tightening the set-screws, by either Taylor or the plaintiff.
Judgment reversed, and a venire facias de novo awarded.